In this case the State relied upon circumstantial evidence for a conviction.
Those circumstances relied upon, if sufficient to prove anything against the defendant, pointed to guilt of murder in the first degree perpetrated for the purpose of robbing the deceased of a considerable sum of money which he probably had on his person. If the defendant was guilty at all there could be no reasonable question as to the degree of unlawful homicide of which he was guilty.
I think the evidence falls far short of meeting the rule which is required where circumstantial evidence alone is relied upon for a conviction. There is no evidence in the record to support a conviction upon a theory of manslaughter.
Therefore, it appears to me that the verdict of manslaughter is a very positive indication that the jury entertained *Page 434 
a very serious and reasonable doubt as to whether or not the accused actually killed the deceased.
It appears to me that it is a verdict which is the result of suspicion. The evidence is sufficient to create a very strong suspicion, but it is not sufficiently strong and cogent to exclude every reasonable hypothesis except that of the defendant's guilt.
I, therefore, think that justice demands a reversal of the judgment and the awarding of a new trial.